Citation Nr: 1115194	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability to include as secondary to service-connected bilateral tenosynovitis of the wrists, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from June 1973 to May 1976 and from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In July 1998, the RO denied service connection for cervical spondylosis on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists.  The Veteran did not appeal.

2.  Evidence submitted since the RO's July 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1998 decision which denied service connection for cervical spondylosis on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).



2.  New and material evidence has been received since the RO's July 1998 rating decision; thus, the claim of service connection for a cervical spine disability to include as secondary to service-connected bilateral tenosynovitis of the wrists is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a July 1998 decision, the RO denied service connection for cervical spondylosis on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists on the basis that the service treatment records were negative for treatment or diagnosis of cervical spondylosis and since there was no evidence establishing a relationship between service-connected bilateral tenosynovitis of the wrists and the cervical spine disorder.  The evidence of record, in significant part, included the service treatment records as well as a May 1997 VA examination report in which an examiner concluded that the Veteran had cervical spondylosis, but it had absolutely no relationship to his tendinous synovitis and postoperative scars.  

The service treatment records revealed that in October 1983, the Veteran complained of left wrist pain.  In November 1983, tendinitis was diagnosed.  In December 1983, it was noted that the Veteran had three month history of bilateral tendonitis, first common extensor compartment.  The diagnosis was bilateral extensor tendinitis.  A subsequent diagnosis was DeQuervain tendinitis, bilateral.  Thereafter, the Veteran underwent wrist surgery, release of stenosing tenosynovitis of the first dorsal space of the left wrist.  He subsequently had the same surgery on the right wrist.  The Veteran was service connected for tenosynovitis of the wrists.

A notice of disagreement was not received within the subsequent one-year period following the July 1998 rating decision.  Therefore, the RO's July 1998 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the July 1998 final decision, additional evidence has been added to the claims file.  This evidence included VA medical records and examination reports.  In an August 2000 VA examination, the examiner concluded that the veteran had cervical spondylosis with radiculopathy.  An April 2004 magnetic resonance imaging (MRI) revealed mild right-sided neural foraminal narrowing at  the C3-4 and C4-5 levels due to right paracentral dorsal disc bulge and right uncinate process hypertrophy as well as mild bilateral neural foraminal narrowing at the C5-6 and C6-7 vertebrae due to uncinate process hypertrophy.  

An April 23, 2004 VA outpatient report noted that the Veteran had a history of cervical assault and left eye blowout from two years before.  A December 28, 2004 record noted that the Veteran had been in a motor vehicle accident the day before.  

An April 2005 electromyography (EMG) revealed left C8-T1 radiculopathy with ongoing denervation and chronic left C5-6 radiculopathy and mild bilateral carpal tunnel syndrome.  

In December 2005, the Veteran was afforded a VA examination.  The examiner indicated that the claims file was available and reviewed.  The Veteran reported that he had neck pain during service.  In addition, he had bilateral wrist problems which resulted in bilateral wrist surgery.  The examiner discussed past EMG and MRI findings.  Physical examination and x-rays were performed.  The diagnosis was narrowing of the disc spaces at C3-C7suggestive of degenerative disc disease; mild chronic compression of C5 and C6; early narrowing of the interfacetal joints, suggestive of degenerative joint disease.  The examiner indicated that the Veteran had the onset of neck and back pain during service.  He also had bilateral wrist pain and weakness, diagnosed as DeQuervain's with bilateral operative release with persistent symptoms.  The examiner provided an opinion that this history closely related to a history of cervical disc disease with bilateral radiculitis could also be a "double crush" nerve irritation at the wrist and cervical spine.  The examiner stated that it was at least as likely as not that the cervical spine disorder was made permanently worse by the wrist conditions.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The new evidence includes that December 2005 VA medical opinion.  Thus, new and material evidence has been received since the RO's July 1998 decision; thus, the claim of service connection for cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a cervical spine disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim of service connection for a cervical spine disability has been reopened based on the VA examiner's opinion.  However, the opinion was confusing as to whether there was a common etiological connection between the cervical spine disability and bilateral wrist disability and service or to each other and is overall incomplete in that regard.  As such, the Veteran should be afforded a new examination and an opinion should be obtained.



The Veteran should also be sent an updated VCAA letter as to the issue service connection for a cervical spine disability to include on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists.

Accordingly, this matter is REMANDED for the following actions:

1.  Sent the Veteran a VCAA letter pertaining to the issue of service connection for a cervical spine disability on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner should review the claims folder.  

The examiner should identify all cervical spine disabilities found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should discuss the in-service complaints and findings pertaining to the Veteran's wrists and whether these were an indication of the presence of a cervical spine disorder (i.e., radiculopathy, radiculitis, "double crush" nerve irritation at the wrist and cervical spine, etc.).  The examiner should acknowledge and discuss the opinion of the December 2005 VA examiner.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder was caused by the Veteran's service-connected tenosynovitis of the wrists.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder was permanently aggravated by the Veteran's service-connected tenosynovitis of the wrists.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


